                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    ANGELA K. NIELSON, individually and on
    behalf of THE ESTATE OF BRETT W.                      MEMORANDUM DECISION AND
    NIELSON; RYLEE NIELSON; ERIC                          ORDER GRANTING MOTION TO
    NIELSON; and LINDA NIELSON,                           EXTEND DISCOVERY DEADLINES
                                                          AND
                           Plaintiffs,                    AMENDED SCHEDULING ORDER

    v.

    HARLEY-DAVIDSON MOTOR COMPANY
    GROUP, LLC; GOODYEAR DUNLOP    Case No. 4:18-cv-00013-DN-PK
    TIRES NORTH AMERICA, LTD.; THE
    GOODYEAR TIRE & RUBBER CO.;    District Judge David Nuffer
    SUMITOMO RUBBER USA, LLC; and
    BELLINGHAM HARLEY-DAVIDSON,    Magistrate Judge Paul Kohler
    INC.,

                           Defendants.


         Based on the representations and arguments in the parties’ briefing on Plaintiffs’ Motion

to Extend Expert Disclosure Deadline Until After Specific Fact Discovery Already Planned Has

Been Completed (“Motion”), 1 Plaintiffs have established good cause for the extension of the

deadlines for fact discovery (limited to Plaintiff Angela Nielson’s ongoing medical issues and

the taking of depositions of Defendants’ corporate representatives) and expert discovery.




1
 Motion, docket no. 91, filed July 8, 2019; Defendants Sumitomo Rubber USA, LLC f/k/a Goodyear Dunlop Tires
North America, Ltd. and The Goodyear Tire & Rubber Company’s Response to Plaintiffs’ Motion to Extend Expert
Disclosure Deadline, docket no. 92, filed July 19, 2019; Harley-Davidson Motor company Group, LLC’s Notice of
Joinder to Defendants Sumitomo Rubber USA, LLC f/k/a Goodyear Dunlop Tires North America, Ltd. and The
Goodyear Tire & Rubber Company’s Response to Plaintiffs’ Motion to Extend Expert Disclosure Deadline, docket
no. 93, filed July 22, 2019; Reply to Defendants’ Responses Regarding Extending Expert Disclosure Deadline Until
After Specific Fact Discovery Already Planned Has Been Completed, docket no. 94, filed Aug. 9, 2019.
Additionally, because of the extension of these deadlines, it is necessary that other deadlines in

the Scheduling Order 2 be amended. Therefore,

           IT IS HEREBY ORDERED that Plaintiffs’ Motion 3 is GRANTED. The Scheduling

Order 4 is amended as follows:

    1.           FACT DISCOVERY                                                          DATE

          a.     Deadline for Fact Discovery (limited to Plaintiff                     09/11/2019
                 Angela Nielson’s ongoing medical issues and the
                 taking of depositions of Defendants’ corporate
                 representatives)

    2.           RULE 26(a)(2) EXPERT DISCLOSURES &                                      DATE
                 REPORTS

          Disclosures (subject and identity of experts)

          a.     Part(ies) bearing burden of proof:                                    09/11/2019

          b.     Counter disclosures:                                                  10/11/2019

          Reports

          a.     Part(ies) bearing burden of proof:                                    09/11/2019

          b.     Counter reports:                                                      10/11/2019

    3.           OTHER DEADLINES                                                         DATE

          a.     Last day for expert discovery:                                        12/11/2019

          b.     Deadline for filing dispositive or potentially dispositive            01/13/2020
                 motions:

          c.     Deadline for filing partial or complete motions to                    01/13/2020
                 exclude expert testimony:




2
    Docket no. 39, filed Aug. 10, 2018.
3
    Docket no. 91, filed July 8, 2019.
4
    Docket no. 39, filed Aug. 10, 2018.



                                                                                                     2
    4.         TRIAL AND PREPARATION FOR TRIAL                                           TIME             DATE

         a.    Rule 26(a)(3) pretrial disclosures 5

               Plaintiffs:                                                                             04/17/2020

               Defendant(s):                                                                           05/01/2020

         b.    Objections to Rule 26(a)(3) disclosures
               (if different than 14 days provided in Rule)

         c.    Special Attorney Conference 6 on or before:                                             05/15/2020

         d.    Settlement Conference 7 on or before:                                                   05/15/2020

         e.    Final Pretrial Conference:                                            9:00 a.m.         06/01/2020

         f.    Trial                                         Length

               Jury Trial                                    10 days                 8:30 a.m.         06/15/2020



         Signed August 22, 2019.

                                                       BY THE COURT


                                                       _______________________________
                                                       Paul Kohler
                                                       United States Magistrate Judge




5
 The Parties must disclose and exchange any demonstrative exhibits or animations with the Rule 26(a)(3)
disclosures.
6
  The Special Attorneys Conference does not involve the court. During this conference, unless otherwise ordered by
the court, counsel will agree, to the extent possible, on voir dire questions, jury instructions, and a pretrial order.
They will discuss the presentation of the case, and they should schedule witnesses to avoid gaps and disruptions.
The parties should mark exhibits in a way that does not result in duplication of documents. The pretrial order should
include any special equipment or courtroom arrangement requirements.
7
  The Settlement Conference does not involve the court unless the court enters a separate order. Counsel must ensure
that a person or representative with full settlement authority or otherwise authorized to make decisions regarding
settlement is available in person or by telephone during the Settlement Conference.



                                                                                                                      3
